ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_01_FR.txt.                                                                         1173




         OPINION INDIVIDUELLE DE Mme LA JUGE XUE

[Traduction]

   1. A mon grand regret, j’estime devoir, à ce stade préliminaire, faire
état des réserves qui sont les miennes quant à l’interprétation que la Cour
fait de l’article 4 de la convention des Nations Unies contre la criminalité
transnationale organisée (ci-après, la « convention »), même si cette inter-
prétation n’est pas déﬁnitive.
   2. L’article 4 de cet instrument dispose que « [l]es Etats Parties exé-
cutent leurs obligations au titre de la présente Convention d’une manière
compatible avec les principes de l’égalité souveraine et de l’intégrité terri-
toriale des Etats et avec celui de la non-intervention dans les aﬀaires inté-
rieures d’autres Etats ».
   3. Les Parties donnent de cet article des interprétations divergentes.
Indépendamment de ces divergences, la Cour relève que, aﬁn de fonder,
prima facie, sa compétence ratione materiae pour connaître de l’aﬀaire en
vertu du paragraphe 2 de l’article 35 de la convention, elle doit rechercher
si les actes dont la Guinée équatoriale fait grief à la France semblent
entrer dans les prévisions de cet instrument. S’agissant du sens de l’ar-
ticle 4, la Cour déclare au paragraphe 49 de l’ordonnance :
       « 49. L’article 4 a pour objet de garantir que les Etats parties à la
    convention exécuteront leurs obligations dans le respect des principes
    de l’égalité souveraine, de l’intégrité territoriale des Etats et de la
    non-intervention dans les aﬀaires intérieures d’autres Etats. Cette
    disposition n’apparaît pas créer de nouvelles règles concernant les
    immunités des personnes de rang élevé dans l’Etat ou incorporer des
    règles de droit international coutumier concernant de telles immuni-
    tés. Tout diﬀérend qui pourrait surgir au sujet de « l’interprétation
    ou [de] l’application » de l’article 4 de la convention ne pourrait dès
    lors porter que sur la manière dont les Etats parties exécutent leurs
    obligations au titre de la convention. Or, il appert à la Cour que le
    diﬀérend allégué n’a pas trait à la manière dont la France a exécuté
    ses obligations au titre des articles 6, 12, 14 et 18 de la convention
    invoqués par la Guinée équatoriale ; il semble en réalité porter sur
    une question distincte, celle de savoir si le vice-président équato-
    guinéen bénéﬁcie en droit international coutumier d’une immunité
    ratione personae et, le cas échéant, si la France y a porté atteinte en
    engageant des poursuites à son encontre. »
   4. Cette interprétation soulève à mon sens un certain nombre de ques-
tions. Premièrement, le fait que les Etats parties n’entendaient pas, ainsi
qu’il ressort des travaux préparatoires de l’article 4, intégrer dans la
convention des règles concernant les immunités nouvelles ou tirées du

                                                                           29

            immunités et procédures pénales (op. ind. xue)               1174

droit international coutumier ne saurait être interprété de telle manière
que les règles existantes en la matière seraient exclues dans l’application
de cet instrument. Au contraire, en tant que directive, l’article 4 constitue
un cadre juridique en référence auquel les autres dispositions doivent être
exécutées. Ce qui relève du principe de l’égalité souveraine des Etats en
droit international général devrait demeurer intact et applicable, lorsque
les circonstances d’une aﬀaire l’exigent. Il en va ainsi des règles relatives à
l’immunité de juridiction d’un Etat et de ses biens, et des règles relatives à
l’immunité de juridiction pénale étrangère dont jouissent les personnes
occupant un rang élevé dans l’Etat, deux des régimes pertinents en l’es-
pèce qui découlent directement de ce principe.
   5. Deuxièmement, la question de l’immunité de juridiction ratione per-
sonae concerne « la manière » dont un Etat partie exécute ses obligations
au titre de la convention. Elle ne met pas moins en jeu le principe de
l’égalité souveraine qu’une opération menée en territoire étranger. Dans
le cas d’espèce, M. Teodoro Nguema Obiang Mangue est un ressortissant
étranger occupant un rang élevé dans son pays. Bien que l’ensemble des
actes allégués par la Guinée équatoriale aient eu lieu sur le territoire fran-
çais et relèvent du droit interne français, le diﬀérend entre les Parties
porte essentiellement sur l’applicabilité de la convention.
   6. Troisièmement, la question de savoir si le président ou le vice-
président en exercice d’un Etat jouit de l’immunité de juridiction pénale
étrangère en vertu du droit international coutumier n’est pas une « ques-
tion distincte » n’entrant pas dans les prévisions de la convention. En exé-
cutant ses obligations au titre de l’article 6 (« Incrimination du blanchiment
du produit du crime »), de l’article 12 (« Conﬁscation et saisie »), de l’ar-
ticle 14 (« Disposition du produit du crime ou des biens conﬁsqués ») et de
l’article 18 (« Entraide judiciaire »), un Etat partie pourrait devoir agir
diﬀéremment en cas d’applicabilité des règles relatives à l’immunité de
juridiction. Telle est du reste précisément la question qui semble ici en
cause.
   7. Compte tenu de ce qui précède, je continue de penser que la Cour a
compétence prima facie en vertu du paragraphe 2 de l’article 35 de la
convention.

                                                    (Signé) Xue Hanqin.




                                                                            30

